******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ANDRE ATKINS v. COMMISSIONER OF CORRECTION
                  (AC 35191)
                  Lavine, Keller and Harper, Js.
       Argued February 10—officially released July 28, 2015

   (Appeal from Superior Court, judicial district of
               Tolland, Sferrazza, J.)
 James P. Sexton, assigned counsel, with whom was
Michael S. Taylor, for the appellant (petitioner).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Daniel H. Miller, special deputy assistant
state’s attorney, for the appellee (respondent).
                           Opinion

   HARPER, J. The petitioner, Andre Atkins, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his petition for a writ of habeas corpus. On appeal, the
petitioner claims that the habeas court (1) abused its
discretion when it denied his petition for certification to
appeal, (2) improperly concluded that his trial counsel,
John Cizik, did not provide ineffective assistance by
failing to call a certain ‘‘alibi’’ witness,1 and (3) improp-
erly concluded that his trial counsel did not provide
ineffective assistance for failing to investigate the vic-
tims2 and their motives for fabricating their allegations
against the petitioner. We conclude that the court did
not abuse its discretion in denying the petition for certi-
fication to appeal, and, accordingly, dismiss the appeal.
  The following facts, as recounted in the petitioner’s
direct appeal; State v. Atkins, 118 Conn. App. 520, 984
A.2d 1088 (2009), cert. denied, 295 Conn. 906, 989 A.2d
119 (2010); and procedural history are relevant to our
resolution of this appeal.
   ‘‘The female victim, C,3 was born in December, 1992,
and the [petitioner was born] in 1983. C lived with her
mother, brother and two sisters. C and her brother have
the same father and visited him approximately every
other weekend, first in Bridgeport and later in Water-
bury. When C was six or seven years old, her father lived
in Bridgeport with other family members, including the
[petitioner], who is the nephew of C’s stepmother. The
father and his family, including the [petitioner], later
moved to Waterbury. On one occasion in 2005, when
C was visiting her father in Waterbury, she took a
shower and the [petitioner] ‘busted in the shower’ and
turned her around ‘so he could see everything.’ When
visiting her father in Waterbury, C stayed in her sister’s
bedroom and shared a queen-size bed with her sister.
The [petitioner] slept on the bedroom floor. While C
was visiting her father in Waterbury at unspecified dates
in 2005, when C was twelve years old, the [petitioner]
twice had sexual intercourse with C and attempted on
a third occasion to do so.
  ‘‘The [petitioner] thereafter was arrested and charged
by way of substitute long form information with two
counts of sexual assault in the first degree, attempt to
commit sexual assault in the first degree, sexual assault
in the fourth degree and two counts of risk of injury
to a child.’’ (Footnote in original.) Id. 523–24.
   ‘‘Following a jury trial, the [petitioner] was convicted
on all counts and sentenced to a total effective term
of fourteen years incarceration and twenty-six years
special parole.’’ Id., 525. This court reversed the peti-
tioner’s conviction of sexual assault in the fourth degree
and affirmed the judgment in all other respects. Id., 537.
  On April 18, 2012, the petitioner filed his second
amended petition for a writ of habeas corpus, in which
he alleged ineffective assistance of trial counsel on the
bases of trial counsel’s failure to, inter alia: (1) call an
alibi witness, M, and (2) conduct a proper investigation
‘‘into any and all the defenses the petitioner had avail-
able to him at trial including but not limited to taking
a statement from [M] that would have supported the
claim that the petitioner was innocent of all charges.’’4
(Emphasis added.)
   At the habeas trial, the petitioner presented five wit-
nesses: (1) his trial counsel; (2) Mark Schachter, the
petitioner’s investigator who took photographs of the
house where the alleged sexual assaults occurred; (3)
C’s stepsister, A, who at the time of the trial had
informed the police, in the presence of her mother, M,
that five years prior to the incidents with C the peti-
tioner had sexually assaulted her; (4) M; and (5) D, the
petitioner’s grandmother and the mother of M, who
stated that she knew that the petitioner did not assault
C because he was ‘‘not raised that way’’ and ‘‘was raised
better than that.’’ Thereafter, the court denied the peti-
tion for a writ of habeas corpus in a memorandum of
decision issued on October 18, 2012. The court deter-
mined that the petitioner failed to meet his burden of
proving that his trial counsel had rendered ineffective
assistance in any of the ways alleged. The court also
noted that ‘‘[i]n the posttrial brief, the petitioner con-
tends that [trial counsel] was deficient in failing to have
any other witnesses interviewed to determine whether
[one of the witnesses], namely [D], might provide sup-
port for the defense theory that [C] made a false accusa-
tion against him. However, that specification of
ineffective assistance was never alleged in the amended
petition . . . and, therefore, cannot form the basis for
granting of the petition.’’
   The petitioner then filed a petition for certification
to appeal,5 which alleged ‘‘ineffective assistance of
counsel (trial) for failing to call alibi witnesses and
failing to investigate all defenses petitioner had avail-
able at trial including failure to impeach [C] as to motive
to lie and fabricate allegations of sexual assault.’’
(Emphasis added.) The court denied the petition for
certification to appeal on November 7, 2012. This appeal
followed. Additional facts will be set forth as necessary.
   On appeal, the petitioner claims that the court abused
its discretion in denying certification to appeal. We
disagree.
  We begin by setting forth the applicable standard of
review and procedural hurdles that the petitioner must
surmount to obtain appellate review of the merits of a
habeas court’s denial of the habeas petition following
denial of certification to appeal. ‘‘In Simms v. Warden,
229 Conn. 178, 187, 640 A.2d 601 (1994), we concluded
that . . . [General Statutes] § 52-470 (b) prevents a
reviewing court from hearing the merits of a habeas
appeal following the denial of certification to appeal
unless the petitioner establishes that the denial of certi-
fication constituted an abuse of discretion by the habeas
court. In Simms v. Warden, 230 Conn. 608, 615–16, 646
A.2d 126 (1994), [our Supreme Court] incorporated the
factors adopted by the United States Supreme Court in
Lozada v. Deeds, 498 U.S. 430, 431–32, 111 S. Ct. 860,
112 L. Ed. 2d 956 (1991), as the appropriate standard
for determining whether the habeas court abused its
discretion in denying certification to appeal. This stan-
dard requires the petitioner to demonstrate that the
issues are debatable among jurists of reason; that a
court could resolve the issues [in a different manner];
or that the questions are adequate to deserve encourage-
ment to proceed further. . . . A petitioner who estab-
lishes an abuse of discretion through one of the factors
listed above must then demonstrate that the judgment
of the habeas court should be reversed on its merits.
. . . In determining whether the habeas court abused
its discretion in denying the petitioner’s request for
certification, we necessarily must consider the merits of
the petitioner’s underlying claims to determine whether
the habeas court reasonably determined that the peti-
tioner’s appeal was frivolous.’’ (Emphasis in original;
internal quotation marks omitted.) Tutson v. Commis-
sioner of Correction, 144 Conn. App. 203, 214–15, 72
A.3d 1162, cert. denied, 310 Conn. 928, 78 A.3d 145
(2013).
   In order to consider the merits of the petitioner’s
underlying claims, we next set forth the standard of
review for claims of ineffective assistance of counsel.
‘‘In order to establish an ineffective assistance of coun-
sel claim, a petitioner must meet the two-prong test
enunciated in Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Specifically,
the claim must be supported by evidence establishing
that (1) counsel’s representation fell below an objective
standard of reasonableness, and (2) counsel’s deficient
performance prejudiced the defense because there was
a reasonable probability that the outcome of the pro-
ceedings would have been different had it not been for
the deficient performance. . . . Because both prongs
of Strickland must be demonstrated for the petitioner
to prevail, failure to prove either prong is fatal to an
ineffective assistance claim.’’ (Emphasis in original;
internal quotation marks omitted.) Jones v. Commis-
sioner of Correction, 152 Conn. App. 110, 115, 96 A.3d
1271, cert. denied, 314 Conn. 931, 102 A.3d 83 (2014).
‘‘In a habeas appeal, this court cannot disturb the under-
lying facts found by the habeas court unless they are
clearly erroneous, but our review of whether the facts
as found by the habeas court constituted a violation of
the petitioner’s constitutional right to effective assis-
tance of counsel is plenary.’’ (Internal quotation marks
omitted.) Hankerson v. Commissioner of Correction,
150 Conn. App. 362, 367, 90 A.3d 368, cert. denied, 314
Conn. 919, 100 A.3d 852 (2014).
   On the basis of our review of the record, the briefs,
and the arguments of the parties, we conclude that
the court did not abuse its discretion in denying the
petitioner’s petition for certification to appeal. In reach-
ing this conclusion, we first consider the petitioner’s
claim that the court improperly concluded that trial
counsel was ineffective by failing to call M as an alibi
witness. The respondent, the Commissioner of Correc-
tion, argues that in the petitioner’s second amended
petition, the only claim in relation to M was to her
status as an alibi witness, and that the court properly
concluded that the trial counsel was not ineffective for
failing to investigate and call M for such purpose.
   In its memorandum of decision, the court specifically
summarized the testimony of the ‘‘alibi witness,’’ M,
called by the petitioner. At the habeas trial, M testified
that she was always at her small home when the peti-
tioner was there, and that she never overheard or saw
any sexual activity between the petitioner and C. In
response to this testimony, the court indicated that:
‘‘This can hardly be characterized as ‘alibi’ evidence.
[M’s] testimony did not tend to prove that the petitioner
was elsewhere when the alleged assaults occurred, but
merely that she never personally witnessed any
improper behavior.’’6
  ‘‘The word ‘alibi’ is defined in Webster’s Third New
International Dictionary as ‘the plea of having been at
the time of the commission of an act elsewhere than at
the place of commission . . . .’ The American Heritage
Dictionary of the English Language defines ‘alibi’ as ‘[a]
form of defense whereby a defendant attempts to prove
that he or she was elsewhere when the crime in question
was committed.’ We therefore conclude that an ‘alibi,’
as used in Practice Book § 40-21, is a claim by the
defendant that he or she was in a place different from
the scene of the crime at the time of the alleged offense.’’
State v. Tutson, 278 Conn. 715, 732–33, 899 A.2d 598
(2006). Accordingly, the habeas court concluded that
M’s ‘‘testimony did not tend to prove that the petitioner
was elsewhere when the alleged assaults occurred, but
merely that she never witnessed any improper behav-
ior.’’ Therefore, because the petitioner’s ‘‘alibi witness’’
could not provide an alibi for the petitioner, as
described by our Supreme Court, it cannot be said that
under Strickland, trial counsel’s representation fell
below an objective standard of reasonableness.7
   Second, we consider the petitioner’s claim that the
court improperly concluded that trial counsel did not
provide ineffective assistance for failing to investigate C
and A, and their motives for fabricating their allegations
against the petitioner. The petitioner argues that the
phrase ‘‘any and all defenses the petitioner had available
to him at trial including but not limited to’’ was sufficient
to notify the court as well as the respondent that his
allegation in his petition for a writ of habeas corpus
encompassed trial counsel’s failure to interview M, A,
and D to impeach C on a motive to fabricate the allega-
tions against the petitioner. The petitioner further
asserts that specifically, his mention of trial counsel’s
failure to investigate M in his second amended petition
for a writ of habeas corpus also implied trial counsel’s
failure to investigate D and A. In return, the respondent
argues that the petitioner’s second amended petition
failed to mention D and A with any specificity, and that
the court did not abuse its discretion in denying his
petition for certification when the failure to interview
A and D was not specifically alleged in his second
amended habeas petition. The respondent further
asserts that the petitioner did not alert the court in his
petition for certification to appeal that he also was
seeking appellate review related to this issue. We agree
with the respondent.
   ‘‘[I]t is axiomatic that a petitioner is bound by his
petition [for a writ of habeas corpus]. . . . While the
habeas court has considerable discretion to frame a
remedy that is commensurate with the scope of the
established constitutional violations . . . it does not
have the discretion to look beyond the pleadings and
trial evidence to decide claims not raised. . . . Having
not raised [an] issue before the habeas court, [a] peti-
tioner is barred from raising it on appeal. This court is
not bound to consider claimed errors unless it appears
on the record that the question was distinctly raised
. . . and was ruled upon and decided by the court
adversely to the [petitioner’s] claim. . . . This court is
not compelled to consider issues neither alleged in the
habeas petition nor considered at the habeas proceed-
ing . . . .’’ (Internal quotation marks omitted.) Han-
kerson v. Commissioner of Correction, supra, 150
Conn. App. 367.
   Further, ‘‘[t]his court has determined that a petitioner
cannot demonstrate that the habeas court abused its
discretion in denying a petition for certification to
appeal if the issue that the petitioner later raises on
appeal was never presented to, or decided by, the
habeas court. . . . Under such circumstances, a
review of the petitioner’s claims would amount to an
ambuscade of the [habeas] judge.’’ (Internal quotation
marks omitted.) Tutson v. Commissioner of Correc-
tion, supra, 144 Conn. App. 217. ‘‘[W]e fail to see how
a court could abuse its discretion in failing to grant a
petitioner certification to appeal to challenge an issue
that was not first presented to the court and then ruled
upon by it.’’ (Internal quotation marks omitted.) Logan
v. Commissioner of Correction, 125 Conn. App. 744,
752, 9 A.3d, 776 (2010), cert. denied, 300 Conn. 918, 14
A.3d 333 (2011). Our Supreme Court recently stated in
Moye v. Commissioner of Correction, 316 Conn. 779,
788, 114 A.3d 925 (2015), that a habeas court is not
responsible for the petitioner’s failure to present an
ineffective assistance claim. Further, the court
explained that: ‘‘The petitioner’s unpreserved ineffec-
tive assistance claim does not challenge the actions of
the habeas court; the habeas court did not, and could
not, take any action with respect to that claim because
the petitioner never presented it to the habeas court.’’
(Emphasis in original.) Id.
   In this case, the petition for certification to appeal
stated the grounds upon which the petitioner proposed
to appeal as follows: ‘‘Ineffective assistance of counsel
(trial) for failing to call alibi witnesses and failing to
investigate all defenses petitioner had available at trial
including failure to impeach [C] as to motive to lie and
fabricate allegations of sexual assault.’’ Except for the
inclusion of M as a potential alibi witness, as discussed
previously in this opinion, the remainder of the petition-
er’s grounds for appeal were not reached by the court.
Therefore, guided by Moye v. Commissioner of Correc-
tion, supra, 316 Conn. 779, and Logan v. Commissioner
of Correction, supra, 125 Conn. App. 744, we fail to see
how the court could abuse its discretion in failing to
grant the petitioner’s petition for certification to appeal
when the basis of the appeal was never alleged in the
habeas petition.
  Therefore, because the petitioner failed to plead the
claim before the habeas court that he now asserts in
the petition for certification to appeal, the claim fails.
See Hankerson v. Commissioner of Correction, supra,
150 Conn. App. 370; Stenner v. Commissioner of Cor-
rection, 144 Conn. App. 371, 375, 71 A.3d 693, cert.
denied, 310 Conn. 918, 76 A.3d 633 (2013); Tutson v.
Commissioner of Correction, supra, 144 Conn. App.
217; Campbell v. Commissioner of Correction, 132
Conn. App. 263, 267, 31 A.3d 1182 (2011).
   Accordingly, we conclude that the court did not abuse
its discretion in denying the petition for certification
to appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     In his petition for certification to appeal, the petitioner alleged, as a
ground on which he was basing his appeal, that his trial counsel provided
ineffective assistance by failing to call a certain alibi witness. Although the
petitioner’s appellate brief does not specifically refer to this witness as an
‘‘alibi’’ witness, because that claim was raised by the petitioner, addressed
in the brief of the respondent, the Commissioner of Correction, and decided
by the habeas court, we will address it here. See Lorthe v. Commissioner
of Correction, 103 Conn. App. 662, 703, 931 A.2d 348, cert. denied, 284 Conn.
939, 937 A.2d 696 (2007).
   2
     The petitioner uses the word ‘‘victims’’ to describe C, the victim whom
he was convicted of sexually assaulting in this case, and C’s stepsister, A,
whom the petitioner had allegedly sexually assaulted five years earlier.
   3
     ‘‘In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse and the crime of risk of injury to a child, we decline
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.’’ State v. Atkins, supra, 118 Conn.
App. 523 n.3.
   4
     The petitioner also alleged in his second amended petition that trial
counsel was ineffective because he failed (1) to file a motion to suppress
the petitioner’s confession, as it was involuntary and violated his Miranda
rights, (2) to obtain medical records of the victim, and (3) to file appropriate
pretrial and trial motions including a motion to suppress the petitioner’s
confession based on involuntariness and a violation of his Miranda rights.
See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966). The habeas court found that the allegations of ineffective
assistance of trial counsel regarding the motion to suppress and failure to
obtain medical records were abandoned by the petitioner in his postttrial
brief, and they are not before us on appeal.
   5
     The petitioner filed his petition for certification to appeal as a self-
represented party.
   6
     The court, when considering why trial counsel did not present M to
testify at the criminal trial, took into account the fact that M resided in
North Carolina at the time of the underlying criminal trial. The interstate
summons to compel her testimony was ‘‘rebuffed by a North Carolina court’’
and M ‘‘refused to return to Connecticut to testify voluntarily.’’
   7
     Additionally, the court noted that M’s testimony was both helpful and
harmful to the petitioner. In regards to this, the court stated: ‘‘First, [M]
would have corroborated the petitioner’s presence at her home when [C]
was there on occasion. But more significantly, [M’s] own daughter, who
was ten years old at the time, gave a statement to the police, in her mother’s
presence, that the petitioner had also sexually assaulted her at the residence.
The court cannot find fault with . . . [trial counsel’s] fears that there existed
a possibility that this evidence could come forth under some evidentiary
theory. Clearly, the petitioner has failed to prove ineffective assistance in
this regard.’’